 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDValleyDieCastCorporationandInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America(UAW). Case 7-CA-6601June 10, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING ANDJENKINSOn February 24, 1969, Trial Examiner RobertCohn issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision. TheTrial Examiner further found that the Respondenthad not engaged in certain other unfair laborpractices and recommended that the complaint bedismissed insofar as it related thereto.Thereafter,theGeneral Counsel filed exceptions to the TrialExaminer'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions,and recommendations of theTrial Examiner,as modified herein.TheGeneralCounsel excepted to the TrialExaminer'sconclusionthattheRespondent'sno-solicitationruledidnot interferewith theemployees'right to self-organizationand to hisrecommendation that the allegation in the complaintto this effect be dismissed.The complaint allegesthat the Respondent maintained and enforced a ruleprohibitingunionsolicitationatany time oncompany premises, and more specifically enforcedsaid rule by its agent Kazar Kazarian,on or aboutJanuary 20,1968. The record reveals that the rule,which is contained in a company booklet,on its faceprohibitssolicitationon companyproperty formembership in clubs or organizations, but does notspecifically refer to labor organizations.The TrialExaminer found that the rule,atworst,isambiguous,and looked to the evidence as to itsenforcement.Although two employees testified tobeing unlawfully restricted in their solicitation fortheUnion by their supervisor,the Trial Examinerfound"overwhelming"evidenceofunrestrictedemployee solicitation during nonworking time on theRespondent's premises,and concluded that the ruledid notinterferewith the employees' rights toself-organization.We disagree. The rule as writtencontains a blanket prohibition against solicitationformembership in clubs ororganizationsoncompany property. This clearly can be read toinclude labor organizations.The rule is, therefore,overly broadand unlawful on its face.The recorddoes not supporttheTrialExaminer'sconclusionthatsolicitationfor the Union on companypremisesduring nonworking time was of such magnitude thatitmayreasonablybe inferred that the employeesunderstoodthattheruledidnotapplytosolicitationsfor labor organizations.We, therefore,find thatthe maintenanceof theno-solicitation ruleispatently unlawful and amountsto a violation ofSection8(a)(1)of the Act.MalloryCapacitorCompany,162 NLRB 1404, enfd.in pertinent part389 F.2d 704 (C.A. 6). However,sincetheTrialExaminer failedto resolvethe conflictingtestimonybearinguponthetwoallegedinstancesofenforcementof therule,we shall dismiss thecomplaint in that respect.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein,and orders that the Respondent,Valley Die Cast Corporation, Detroit, Michigan, itsofficers,agents, successors,and assigns,shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as so modified:1.Add the following as subparagraph 1(c) andreletter the following subparagraph,accordingly:(c)Maintaining a rule prohibiting its employeesfrom engaging in union solicitationon companypropertyduring-nonworking time.2.Add the following as subparagraph 2(a) andreletter the following subparagraphs,accordingly:"(a)Forthwith rescind its existing rule againstsolicitation as published in its employee booklet tothe extent that it prohibits employees from solicitingmembership in union organizations on its premisesduring nonworking time."3.Add the following as the third indentedparagraph of the Appendix attached to the TrialExaminer'sDecision:WE WILL NOTmaintain a rule prohibiting ouremployees from engaging in union solicitation oncompanypropertyduring nonworking time.'In the absenceof other exceptions thereto, we adopt,pro forma,theremainderof the Trial Examiner's findings and recommendations as toviolations ofSec. 8(a)(1).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN,TrialExaminer:This case, heard at176 NLRB No. 68 VALLEYDIE CAST CORP.Detroit,Michigan,on December 3 and 4,1968,' pursuanttoa charge filed February 23 (subsequently amendedMarch 6 and April 17),and a complaint issued July 31,presentsthequestionwhetherValleyDieCastCorporation(herein the Respondent or Company),by itsagents and supervisors,violatedSection 8(axl) of theNational Labor Relations Act, as amended(herein theAct),throughactsof interferenceand restraint ofemployees'Section 7 rights hereinafter detailed.'Upon the entire record, and my observation of thedemeanor of the witnesses,and after full consideration ofthe briefs filed by counsel for the General Counsel andcounsel for the Respondent subsequent to the hearing,3 Imake the following:FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material, aMichigan corporation maintaining its principal office andplaceofbusinessatDetroit,Michigan.Respondentmaintains several plants in Detroit,but the plant locatedat1791Bellevue is the only one involved in thisproceeding.Engaged in the manufacture,sale, and distribution ofzinc die cast automotive hardware and related products,Respondentconcedes that during the year endingDecember31,1967,itsoldand distributed productsvalued in excess of $50,000 which were shipped directlyfrom itsMichigan plants to points located outside ofMichigan.During the same period,Respondent furtherconcedes that it caused to be purchased and transported toitsMichigan plants goods and materials valued in excessof $50,000 which were shipped from points located outsidethe State of Michigan.Based upon the foregoing facts,Ifind,asRespondentadmits,that it is now, and has been at all times material,an employer engaged in commerce within the meaning ofSection (2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges,theanswer ofRespondentadmits, and I find that atall times material,InternationalUnion,United Automobile, Aerospace and AgriculturalImplementWorkers of America (UAW) (herein theUnion),isa labor organization withinthemeaning ofSection 2(5) of the Act.'All dates hereinafter refer to the calendaryear1968, unless otherwisespecified.'AproceedingagainstInternationalUnion,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers ofAmerica (UAW),docketed as Case7-CB-1724,was originally consolidated for hearing withthe instant proceeding.However,at the hearing herein,counsel for theGeneral Counsel announced that that case had been settled through theexecutionby all parties of a settlement agreement approved by theRegional Director for Region 7 of the Board.Accordingly,Igranted theGeneral Counsel'smotion to sever that proceeding from Case7-CA-6601and return it to the Region for the purpose of policing compliance withsaid settlement agreement.'Also subsequent to the hearing,counsel for the General Counsel servedon the Trial Examiner(with copies served on the other parties)a motion tocorrect transcript of proceedings in certain respects.Having received noobjections from any party,and said proposed corrections being in accordwith my recollection of the testimony,the motion is hereby granted.III.THE UNFAIR LABORPRACTICES499A. Background and Statement of the IssuesThe Unioncommenced an organizational campaignamongtheRespondent's approximately 450 productionand maintenance employees in January. The first unionmeeting was held at the Union's"SolidarityHouse" onEast Jefferson Avenue in Detroit on Sunday afternoon,January 21. At that meeting, which was attended by agroup of approximately 21 employees of the Respondent,UnionRepresentativeFrankDonleyadvisedtheemployeesoftheassertedadvantagesofunionrepresentation,instructed them respecting their legal rightsto organize and the proper methods of doing so, anddistributedauthorizationcards to be signed by theemployees present and their fellow workers.He alsoinstructed them respecting the signing of a sheet whichwas purportedly to contain names of those employees whowished to comprise an organizational committee, a copyofwhich sheet was to be sent immediately to theCompany.Organizationaleffortsand solicitationofemployees commenced in earnest at the plant during thefollowingweek.Itisthe contention of the GeneralCounsel and the Charging Union that some of the actsand conduct of Respondent'sagentsand supervisorsduring this organizational period overstepped the boundsof legitimate conduct, and therefore interfered with,restrained, and coerced employees in the exercise of theirSection 7 rights, in violation of Section 8(a)(1) of the Act.B. Alleged Violative Conduct By Foreman KurtSkibaKurt Skiba was a foreman (an admitted supervisorwithin the meaning of Section 2(11) of the Act) in theRespondent's toolroom during January, at which timeRicky Venable was an employee. The latter testified as toa conversation he had with Skiba in the toolroom about2:30 p.m. on Tuesday, January 23, at which several otheremployees were present.' Skiba recounted some past laborrelationshistory between the Company and the Unionwhich related primarily to a time when the employeeswentoutonstrikeand the Company employed"strong-arm" men in connection with the dispute, and"there was quite a bit of trouble." He also advised theemployees that if the Union were to come into the plantovertimewould probably be eliminated and workingconditions generally would not be as good.In a conversation in the toolroom around 3:30 p.m. onJanuary 29 involving Skiba, Venable, and Vickers, Skiba,referring again to the previous labor disturbance at theCompany, stated that the Union had secured some of theemployees' jobs back, but that the Company had, inreinstating one rather obese employee,transferred him tothe die cast department next to the "hot pot" (a furnacewhich generates heat up to 780 degrees), and that the'The issues herein are almost totally of a factual nature and almost allinvolve credibility resolutions. This always-difficult chore of a factfinder isnot rendered less so in the instant case.Iwill only observe that in makingsuch resolutions I have carefully considered,as previously noted, thedemeanor of the witnesses,"alongwith the consistency and inherentprobability of testumony"(Universal Camera Corporation v. N.L.R.D.,340 U.S. 474,496),in the light of the apparent interest of such witness inthe outcome of the proceeding.'These were,according to Venable,employees Thomas Vickers and PaulDaroczy and employee named Zeke. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDfellow almost died of the heat. Accordingly, Skiba advisedthat even if employees were able to return to workfollowing alabor dispute, they really would not want tobecause suchjobs would be less desirable.'The foregoingstatementsof Skiba clearly constitutethreats of economic reprisal for engaging in activities onbehalf of the Union, and constitute interference with,restraint,and coercion of employeerights guaranteed inSection 7 of the Act,in violationof Section8(a)(1).C. AllegedViolativeConduct byForeman JuliusPiscopoPauline Pharms was an employee of the Company inJanuary, working in the paint department under ForemanJulius Piscopo (an admitted supervisor within the meaningof Section 2(11) of the Act). Prior to January 31, she hadbeen illin the hospital and had returned to work on thatdate afteran absenceof approximately 2 weeks. Shetestified that about 9:30 or 10 that morning, Piscopoapproached her and asked if she knew anything about theUnion trying to get in the plant and she replied in theaffirmative.He then asked her if she was in favor of it,but she did not answer - simply "hunched her shoulderup." Piscopo, according to Pharms' testimony, proceededto tell her that many of the other girls did not know whatthey were doing because if Mike (referring to MichaelPolizzi, the president of the Company) had enough moneyhe would give them a raise and that was the only reasonthey wanted a union. Piscopo continued that if Pharmssigned a "paper for the Union" he would know that shewas against him and the Company while he had thoughtthat they had been good friends and that she would bewithhim.Pharms did not mention that any otheremployee was present during the conversation.'Piscopoacknowledged having a conversation withPharms that day but averred that he approached her toask where she had been, to which she replied that she hadbeen sick in the hospital, and said, "I can prove it." WhenPiscopo asked "How?" she replied that several employeesvisited her (namingMartha Rubyas one),and that theyhad solicited her to sign a union card and had given hersome union buttons and pencils. Piscopo further testifiedthat employee Donna Combs, an inspector, was workingalongside and said something about the Union, and thattherewas an ensuing discussion between Combs andPharms in which the latter stated that she was confused.According to Piscopo, he advised Pharms that the bestthing for her to do was to talk the matter over with her'The foregoing findings are based upon the credited testunony ofVenable who impressed me as an honest and forthright witness.Skiba'sapparent difficulty with the English language did not,inmy judgment,totally account for his reluctance and evasiveness on the witness stand, andIdo not credit his denial that he discussed union activities with Venable.Moreover,such denial was somewhat contradicted by the Respondent'switness,Paul Daroczy(the only other employee named as a participantwho was called as a witness),who testified that he was present in aconversation in which it was discussed that the Company would"tightenup" with overtime if the Union came in However,after a leading questionby Respondent's counsel,Daroczy observed that the statement was madenot by Skiba,but by the other employees The veracity of this testimony isrendered somewhat unlikely by the fact that the other participants in theconversation wer. employees who had evidenced an interest in the Unionby attending the meeting the previous Sunday. In view of these,as well asdemeanor considerations,Ido not credit such testimony'Pharms said that Piscopo noted that she was the only Negro in thatdepartment and that did not make any difference to him,but not to let theother girls talk her "into anything that was wrong because she would bewithout a job."parents and they would decide "what is right and what isbest for you."The testimony of Donna Combs is at some variancefrom that of either Piscopo or Pharms. Combs recalled aconversation on the day that Pharms returned from sickleave, stating that it was in the morning and that she washelpinganotheremployee,FlorenceWolanski,whenPiscopo walked up and "started talking about work."According to Combs' testimony, the next thing she knewPiscopo was talking to Pharms and she (Combs) "justcould hear off and on . . . [and] . . all I heard, I heardhim tell her he didn't care what she did. Make up her ownmind. But think it over before she does anything. Andeven talk it over with her mother." Combs was not certainthat theywere discussingthe Union but she thought theywere because Pharms had told her earlier that someemployees had come to the hospital and she had signed acard.The complaint alleges that on or about January 31Piscopo coercively interrogated employees concerningtheir activities for and on behalf of the Union, and that hecreated the impression that Respondent was engaging insurveillanceof its employees' union activities. TakingPharms' testimony at its face value, I find nothing thereintoindicatethatPiscopo imparted to Pharms theknowledge or awareness that he or the Company knewwho had signed union cards, who had attended unionmeetings, or who was active on behalf 'of the Union, orthat the Respondent or its agents had engaged in conductof a furtive nature in order to ascertain this information.'As I interpret Pharms' testimony, Piscopo indicated thathe would know her union proclivities only if and when shesigneda "paper for the union." 'Accordingly, I shalltherefore recommend that the complaint be dismissed tothat extent.Also, I am inclined to agree with Respondent that theGeneral Counsel has not sustained his burden of provingthat the alleged interrogation in this incident (if itoccurred)was coercive.Pharms conceded that sheconsidered Piscopo a good friend and a good boss, andthat she was "not fearful of talking to him." Piscopo hadsimilar feelings about Pharms. Under these circumstances,Iam inclined to credit Piscopo's testimony (over Pharms'denial) that she did volunteer the information concerningthe signing of the union card in the hospital. It istherefore unlikely that he would have asked her if she wasin favor of the Union. Even so, I am inclined to agreewithRespondent that, in this context, the interrogationshould not be considered coercive. Accordingly, I shallrecommend that this allegation of the complaint bed ism issed.D. Alleged Violative Conduct by Kazar KazarianThe complaint alleges, in essence, that at all timesmaterial the Respondent has maintained and enforced anillegalno-solicitationrule(aruleprohibitingunionsolicitation at any time (on company premises)) which wasspecifically enforced by its agent, Kazar Kazarian, on orabout January 20.' In support of this allegation, GeneralCounsel offered the testimony of Reba Davidson, anemployee of the Company at that time. She testified, in'Cf.HendrixManufacturing Company, Inc. v. N L.R B.,321 F.2d 100'(C.A. 5), fn.7, enfg.139 NLRB 397;Rosen Sanitary Wiping Cloth Co..Inc.,154 NLRB 1185, 1188.'Respondent'sanswer admits that Kazarian is a supervisor within themeaning of Sec. 2(11) of the Act. VALLEY DIE CAST CORP.substance, that on January 25 while she and some otheremployees were waiting at the timeclock to punch out, shehad a piece of paper or slip in her hand which sheintended to utilize to sign up a fellow employee for theUnion. She stated that Kazarian told her "not to getsignatureswhile I was inside the plant." On the otherhand, Kazarian testified that at no time during this perioddid he have occasion to advise Davidson as to any rulerespecting limitations upon passing out authorizationcards. Barbara Jones, who was named by Davidson to beoneof the employees standing nearby during theconversation with Kazarian, likewise denied recollection ofKazarian's advising any employees that they were not todistribute cards on company premises.EmployeeLynnHarris testified that onMonday,January 22, at the plant during lunch hour, he wasengaged in securing signatures for the Union whenKazarian came in and asked him to put the slip away and"wait until I got outside of the company premises."Harris stated that no one else was present at the time andthat he complied with Kazarian's directions. Kazariantestified that he did not remember talking to Harris aboutcollecting names on a petition on the company premises.Since about 1964, the Company has distributed to allnewly hired employees a booklet containing,inter alia,thefollowing language alleged to be violative of the Act:SOLICITATIONSYour company and the employees cooperate in manyworthwhile charitable causes, but obviously cannot lendsupport to every fund raising enterprise that is launchedin the plant.The sale of tickets, the circulation of petitions, andso forth are regarded by many employees as a nuisance.Thus,solicitationformembership in clubs ororganizations, collections, donations, raffles, and ticketselling,as well as the sale of merchandise, cannot bepermittedonCompany property without writtenpermission from the Personnel Director.*PERSONAL CONDUCTThe following is a list of offenses which cannot betolerated. Employees guilty of these or similar actions,forwhich there is just and reasonable disciplinarycause, will be warned and repetition of the offense or acombination of offenses will result in discharge.****22.Distributingorcirculating literature,petitions,writtenorprintedmatterofany description onCompanypremises,without permission of Management.[G.C. Exh. 2, pp. 4-7.]It is by now well established that a rule which prohibitsemployeesfromsolicitingunionmembershiponnonworkingtimeontheemployer'spremisesispresumptively invalid.WaltonManufacturing Company,126NLRB697, enfd.289F.2d117 (C.A. 5). TheRespondent has not overcome this presumption byshowing that any special circumstances existed whichjustified the need for the rule.Rather the Respondentcontends that the rule was never intended to be applicableto a labor organization as evidenced by the language of501the rule itself and also by the fact that it was promulgatedsometime in 1964, some 3 years prior to the Union'sorganizational campaign involved herein.Moreover, theRespondentarguesthat it never enforced the rule duringthe present campaign.Iam inagreement with the Respondent's contentionthattheGeneralCounselhasnotprovenbyapreponderanceoftheevidencethatRespondentmaintained and enforced the aforesaid no-solicitation ruleinviolationof Section 8(a)(1) of the Act.'° Thus, asRespondent argues, there is nothing on the face of the rulewhichrefersspecificallytosolicitationrespectingmembership in labor organizations. In these circumstancesthe rule, at worst, is ambiguous and evidence wassubmitted respecting its enforcement. Taking the evidencesubmitted by General Counsel at best, there was presentedonly the testimony of two employee witnesses (out of aunit of some 450) who testified that one foreman in asingle department unlawfully restricted their solicitation.On the other hand, the record herein is replete withtestimony from witnesses for both General Counsel andthe Respondent who testified that solicitation on behalf ofthe Union took place repeatedly on the company premisesduringnonworktimewithoutinterferencefromRespondent'ssupervisors."Inthelightofthisoverwhelming evidence of employee solicitation duringnonworking hours on the Company's premises, I cannotconclude that the rule interfered with the employees' righttoself-organization,andwillrecommend that theallegationin the complaint to this effect be dismissed.12Reba Davidson testified to another conversation withKazarian which occurred around the timeclock severaldays following the incident on January 25, hereinabovereferred to. Employees Alice Bell and Barbara Jones werealso present on this occasion. According to Davidson,Kazarian said the employees were cutting their throats bytrying to get the Union in because the Company could notafford to pay more money and that since their departmenthad the least seniority they would be the first ones to go ifthe Union came in. Kazarian recalled the incident, statingthat it was common knowledge among the employees inthat department that it would be terminated at the end ofthemodel year because of the change which theautomobile companies were making in the 1969 model.According to Kazarian, Alice Bell then brought up theissue of job security with him and asked whether theirjobs would be secure if the Union got in. Kazarian repliedthat whether the Union got in or not there would be nojobs available and they would be laid off. Barbara Jones,called as thewitnessbyRespondent, testified that sheunderstood that the plantwas goingto be closed," andasked Kazarian about it in the presence of Davidson andBell.According to Jones, Kazarian said there was apossibility of that, and that if it happened the employeeswould probably be transferred. Jones' testimony does notreflect that the word "union" was mentioned.14"There cannot,of course,be a finding of violation respecting thepromulgation of the rule since such promulgation occurred outside thelimitations prescribedby Sec. 10(b) of the Act."I refer specifically to the testimonyof Davidson,Barksdale,Shorter,and Lobaldo.Indeed,even LynnHarris conceded on cross-examinationthat the majority of the 75 to 175 signatures he solicited were duringnonworking time on the company premises"See R. G. Barry Corporation,162 NLRB 1472, andcases cited thereinat fn. 4"In the context of the discussion, Jones doubtless meant to say"department" rather than "plant ""Bell was not called as a witness nor was it shown that she was 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter a careful consideration o(' all factors,includingdemeanor considerations,IcreditDavidson'sversion ofthe conversation,and find that Kazarian's statement onthis occasion constituted a threat of economic loss shouldthe employees support theunion campaign.As such, it, ofcourse,violated Section8(axl) of the Act,as alleged.GeneralCounsel offered the testimony of formercompany employee Carl Lobaldo who testified, insubstance,that while he was an employee of Respondenton January 22, Kazarian asked him what the employeestalked about at the union meeting on January 21.Lobaldoreplied by asking Kazarian whether he had ever belongedto a union,to which the latter said yes.Lobaldo rejoinedthat Kazarian ought to know what they talked about, andwalked away.Respondent's counsel noted an objection on the recordto this testimony since it was not specifically alleged in thecomplaint(the complaint alleges unlawful interrogation byKazarian on March 2). The Trial Examiner noted that theBoardhas,inthepast,beenratherliberalinaccomodating proof to allegation when the only varianceisone of time,and the supervisor involved is called totestifyas to other events."Kazarian did not testifyrespecting this incident.IcreditLobaldo,and find theinterrogation to be coercive within the meaning of Section8(a)(l) of the Act.'E. AllegedViolative Conduct Respecting RobertArnoldOn January 26, employee Barbara Barksdale had aconversation in the plant with her foreman, RobertArnold,in the presence of employees Joyce Shorter, JesseJackson,and Pat Saunders.A company employee namedBrown was operating a hi-lo machine in the area and hadsome green cards in his pocket."Barksdale questionedArnold about the green cards in Brown's pocket to whichthe latter replied,"That'sBrown's campaign...if he getsinhere the wages are going to be cut from $1.95 to$1.60."At the time of the conversation,Barksdale wasreceiving $1.70 per hour. The testimony of Joyce Shorterand Jesse Jackson,called as witnesses by the GeneralCounsel,corroborated in essential respects the testimonyof Barksdale."Arnold, called as a witness by the Respondent, testifiedthat he was a foreman in the paint department at the timeand knew the employees Barksdale,Shorter,and Jackson,aswell as Brown.However,he generally denies beingapproached by any of these employees and asked toidentify cards in the pocket of another employee.Indeed,hedenied'recollectionof any incident in which hediscussed union activitieswith either of the three namedemployees.Ido not credit his denial,and accordinglyfind, as alleged in the complaint,that on this occasion hisstatement threatening a cut in pay if the employeesselected the Union to represent them constituted restraintand coercion of employee rights in violation of Section8(a)(1) of the Act."unavailableto testify"See e.g.,Southwesternof Dallas Optical Company and Tru-Optics,Inc., 153 NLRB 33, 38."N.L.R.B. v. Camco. Inc.340 F.2d 803 (C.A. 5, 1965)."The union authorization cards utilized in the campaign were coloredgreen."Neither Saunders nor Brown were called as witnesses by eitherparty tothe proceeding,although their absences were not explained on the record."Respondent,in its brief,argued that the statement of Arnold even asmade does not constitute coercion sinceitwas provokedby Barksdale'sF. Alleged Violative Conduct Attributed to JimCreaghEmployeeLynnHarris testified that during theafternoon ofMarch 2 while he was at work in theair-conditionerassemblydepartment,hehadaconversationwithJimCreagh,theRespondent'sproduction control manager, an admitted supervisor andagent.No one else was present. Creagh asked Harris whyhe wanted a union, the latter replied that he did notespecially want one for himself although he would enjoythe fringe benefits such as vacation and paid holidays, buthe thought that the female employees actually needed theUnion.Creagh appeared rather surprised and askedHarris "with the kind of money you're making, you wanta union?" Harris replied in the affirmative, and apparentlythe discussion became rather hostile since it was at thatpoint that Foreman Kazarian approached the two andadvised Creagh to leave. Harris acknowledged that muchof the discussion related to the financial conditions of theCompany, how much profit was made and the dispositionof such profit as respects executive pay, amount reinvestedin new machinery, etc.Creagh, testifying on behalf of the Respondent, statedthat he was walking through the department on thisoccasion when he saw Harris sitting on a bench with hisfeet hanging over, drinking a cup of coffee. He noted toHarris that "if the Union was in there, he wouldn't besitting on his butt all morning long." Harris retorted that"he didn't see why he couldn't set around because thecompany made five and a half million dollars the previousyear.."The discussion then went along the linepreviously noted, i.e., discussion as to the extent of theCompany's profits and the disposition of it. Creagh deniedquestioningHarris as to why he wanted a union orotherwise as to his union activities.IcreditCreagh's version of the conversation andaccordingly find that the allegations of the complaint asrespectsCreagh have not been sustained and willrecommend that the complaint be dismissed to that extent. 20IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andquestion. In support of this contention,Respondent citesColecraftManufacturingCo Y. N.L.R.B..385 F.2d 998,1003 (C.A. 2, 1967),wherethe court stated:When employees intend to provoke expressions of anti-union viewsfrom their supervisors,we cannot believe that any anti-unionviews theyexpress have the same deterentor coercive effect as they do whenunprovoked.It suffices to say that there is nothing in therecord thatpersuades methatBarksdale intended by her inquiryto provokeany such antiunionexpressionfrom Arnold.He could certainly have respondedto her inquirywithout threatening a cut in wages should the union campaign besuccessful.See alsoJerome T. Kane d/b/aKane BagSupply Co.,173NLRBNo. 180 at fn. 5.141am not entirely convinced that even if Harris' version is credited, theinterrogation was coercive within the meaningof Sec. 8(axl). However, Ido not base my finding on that basis,but rather,as above noted, oncredibility grounds. VALLEY DIE CAST CORP.503the free flow thereof.V. THE REMEDYIthaving been found that Respondent interfered with,restrained, and coerced its employees in the exercise oftheir rights under the Act, it will be recommended that itcease and desist therefrom and post an appropriate notice.Upon the basis of the foregoing findings of fact andupon the entire record in thecase, I make the following:includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 7, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.22IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.CONCLUSIONS OF LAW1.Valley Die Cast Corporation is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW),isa labor organization within the meaning of Section 2(5)of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent has engaged in, and is engagingin,unfair labor practices within the meaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoingfindingsof fact andconclusions of law, and upon the entire record in this case,itisrecommended that Respondent, Valley Die CastCorporation, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Coercively interrogating employees concerning theirunion membership, activities, or desires.(b) Threatening employees with loss of wages, loss ofovertime,closureofdepartments,orotheradverseworking conditions should they join or engage in activitieson behalf of a labor organization.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to join, form, or assist International Union, UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America (UAW), or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a) Post at its plant in Detroit, Michigan, copies of theattached noticemarked "Appendix."" Copies of saidnotice, on forms provided by theRegionalDirector forRegion 7, after being duly signed by an authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,"in the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall besubstituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder isenforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppealsEnforcinganOrder"shallbesubstituted for the words "aDecision andOrder.""In the event that this Recommended Order isadopted bythe Board,this provision shall be modified to read:"Notifythe RegionalDirector forRegion 7,inwriting,within 10 daysfrom the date of this Order, whatsteps Respondent has takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT coercively interrogate our employeesconcerning their unionmembership,activities,ordesires.WE WILL NOT threaten our employees with loss ofwages,lossof overtime, closure of departments, orother adverse working conditions should they join orengage inactivities on behalf of International Union,UnitedAutomobile,AerospaceandAgriculturalImplement Workers of America (UAW).WE WILL NOT in any like or related manner interferewith,restrain,or coerce the employees in the exerciseof their rights to join, form, or assist InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), or any otherlabororganization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.All our employees are free to join, form, or assist anylabor organization, or refrain from doing so.DatedVALLEY DIE CASTCORPORATION(Employer)By(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit, Michigan48226, Telephone 313-226-3200.